DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, and 13 recite the limitation "or".  It is not clear what structure is actually claimed.  The limitation “or” makes the claim unclear. 
Re claims 1 and 2, “decoupled” and “not support/influence” are not clearly defined in the claim.  For examination purposes, the status of the heating element while power is off is considered.  This is based on ¶0013 of Applicant’s specification.
Re claim 9, the limitation “reduced” makes the claim unclear.  It is not clear what is “reduced” thickness in claim.  For examination purposes, any thickness is considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2004/0105480 to Sidorin et al.

    PNG
    media_image1.png
    378
    658
    media_image1.png
    Greyscale

 	Sidorin shows the following.
 	Claim 1. An optical device comprising:
a waveguide grating 125 for guiding light;
a heating layer 110, 120 provided beneath or above the waveguide grating; and
two or more contacts (see ¶0132: gold pads for bonding to external conductors, or other suitable connections) for passing a current through the heating layer, to generate heat in the heating layer, wherein the heating layer is thermally coupled to the waveguide grating and is optically decoupled from the waveguide grating (see fig. 2: the cladding layer 220 makes the heating layer optically decoupled from the waveguide grating while power is not provided).
 	Claim 2. The optical device according to claim 1, wherein:
the heating layer is configured to not support and/or influence an optical mode of the light guided in the waveguide grating.  It is clear the heating layer is not coupled to waveguide grating while power is not provided.
 	Claim 3. The optical device according to claim 1, wherein:
the heating layer is transparent in the wavelength range of the light guided in the waveguide grating.
 	Claim 4. The optical device according to claim 1, wherein:
the heating layer is in direct thermal contact with the waveguide grating. This happens when power is on.
 	Claim 7. The optical device according to claim 1, wherein:
the heating layer is an unpatterned thin layer provided directly on top of the waveguide grating.  See ¶0153: sputtered heating layer.
 	Claim 12. The optical device according to claim 1, wherein:
the waveguide grating and the heating layer are embedded into a dielectric material comprising an oxide.  See fig. 3C and ¶0100.
 	Claim 13. The optical device according to claim 1, wherein:
the waveguide grating comprises a waveguide core and a grating arranged on the waveguide core, or arranged on the side of the waveguide core, or engraved into the waveguide core, or arranged next to the waveguide core, or provided parallel to the waveguide core.  See ¶0054 and fig. 2.
 	Claim 14. The optical device according to claim 1, wherein:
the two or more contacts include a first contact and a second contact;
the first contact is provided on one side of the waveguide grating and extends in parallel to the waveguide grating; and the second contact is provided on the other side of the waveguide grating and extends in parallel to the waveguide grating.  See ¶0132 and fig. 3B: heating layers are on top and bottom side of the gratings, and the corresponding gold pads are supposed to be between the heating layers and gratings.
 	Claim 15. A tunable laser device (see abstract) for Lidar applications (intended use), the tunable laser device comprising at least one optical device according to claim 1, wherein the optical device is an optical cavity of the tunable laser device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidorin et al.
 	Re claim 5, Sidorin discloses every aspect of claimed invention except for the claimed thickness range.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to , since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidorin et al in view of USPUB 2010/0054653 to Carothers.
 	Re claim 6, Sidorin shows the waveguide grating comprises silicon nitride, aluminum nitride, tantalum pentoxide, niobium pentoxide, or titanium oxide (see ¶0100 and ¶0130: waveguide device 135 comprises a hybrid-glass material). Sidorin discloses every aspect of claimed invention except for the claimed material for the heating layer.   Carothers show in ¶0004 the silicon heating layer.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Sidorin’s device to include the silicaon heating layer as shown in Carothers as needed since the material is well known and used in the art.  
 	Re claim 8, Carothers show the claimed silicon nitride waveguide material (¶0029), however Carothers and Sidorin do not show the claimed material for the heating layer.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed material for the heating layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of is suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Re claim 9, Sidorin do not show the one or more pedestals connected to the waveguide grating.  Carothers shows silicide structures for heating layer for the purpose of delivering heat radiation.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Sidorin’s device to include the pedestals as shown in Carothers for the purpose of providing heat radiation efficiently.  It is clear this would improve the device.
 	Re claim 10, Carothers and Sidorin do not show the claimed range of width of the pedestals.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed range of width, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 11, Sidorin do not show the claimed material for the heating layer, and the waveguide grating.  Carothers shows the silicon heating layer (¶0004) and the silicon nitride waveguide (¶0029).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Sidorin’s device to include  the silicon heating layer and the silicon nitride waveguide as shown in Carothers as needed since the material is well known and used in the art.  

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883